Appeal by the defendant from a resentence of. the Supreme Court, Nassau County (Jaeger, J.), imposed December 4, 2008, which, upon his conviction of robbery in the first degree, upon his plea of guilty, imposed a term of postrelease supervision of five years, in addition to the determinate term of imprisonment of 10 years previously imposed on May 9, 2001.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf People v Gonzalez, 47 NY2d 606 [1979]). Dillon, J.P., Balkin, Eng and Chambers, JJ., concur.